Citation Nr: 1812327	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from January 1979 to June 1979, and from December 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current back condition was incurred during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar back condition have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.  

II.  Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110;                         38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Here, the Veteran was diagnosed with degenerative disc disease of his lumbar back in March 2014, thereby establishing the first element of service connection.

For the second element of service connection, whether there was in-service event or injury, an August 1979 medical note in his Service Treatment Records (STRs) show that the Veteran suffered a compression fracture of his T-12, L-1 vertebrae during jump training.  See STRs, pgs. 4-7.  The Veteran testified that, during parachute training at Fort Chafee, he became entangled with his team Sergeant's parachute during a low altitude jump.  He indicated that he went out one door and his sergeant went out the other.  Additionally, the Veteran furnished three buddy statements from members that were there with him and remembered the accident.  The Board finds the Veteran's testimony and the lay statements to be credible.  Therefore, the second criterion of an in-service occurrence has been met.

Finally, the last factor required for a grant of service connection is a nexus (link) between the Veteran's in-service injury and his current disability, which is generally proven by medical opinion or in some cases competent lay evidence.

In this instance, there is competent medical evidence that establishes a link between the in-service occurrence and the current disability.  Specifically, in the March 2014 C&P Examination, the VA examiner indicated that the Veteran currently has lumbar paraspinal muscle spasm, as well as degenerative disc disease in the T-12, L-1 region.  After reviewing the evidence of record and the Veteran's lay statements, the examiner opined that the lumbar back condition was at least as likely as not incurred in or caused by the parachute jump accident during service.  The examiner reasoned that there is documented evidence of the compression fractures of T12-L1 from August 1979 after the parachuting accident, and the Veteran has suffered from continued law back pain intermittently since the accident.  

The Board finds the VA examiner's opinion to be competent, credible, and highly probative.  The examiner evaluated the Veteran, accounted for his lay statements, reviewed the evidence of record, and made a reasoned decision based on medical principles.  Additionally, there is no evidence in the record to rebut the examiner's opinion.  Therefore, service connection is warranted.  

Accordingly, the Veteran is entitled to service connection for a lumbar back condition.  The benefit of the doubt rule has been considered in reaching this decision.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lumbar back condition is granted subject to the laws and regulations governing monetary awards.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


